         Case 2:15-cr-00228-GAM Document 83 Filed 02/08/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :
                                                 :
                            v.                   :             CRIMINAL ACTION
                                                 :             No. 15-228-1
DAVORIS CARTER                                   :
                                                 :
                                                 :


                                         ORDER


       This 8th day of February, 2021, it is hereby ORDERED that Defendant’s Motion for

Compassionate Release, ECF 74, is DENIED, for the reasons set forth in the accompanying

Memorandum.




                                                   /s/ Gerald Austin McHugh
                                                 United States District Judge




                                             1
